
	
		I
		111th CONGRESS
		1st Session
		H. R. 2229
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow States to adopt alternate and modified standards for students
		  with disabilities.
	
	
		1.Allowing States to adopt
			 alternate and modified standards for students with disabilitiesSection 1111(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) is amended by striking
			 subparagraph (B) and inserting the following:
			
				(B)Same
				standards
					(i)In
				generalThe academic
				standards required by subparagraph (A) shall be the same academic standards
				that the State applies to all schools and children in the State, except as
				provided in clause (ii).
					(ii)Students with
				disabilitiesThe State may
				apply alternate and modified academic standards to students with disabilities
				who, consistent with the student’s individualized education program, and based
				on the student’s disability and level of performance, should be provided
				opportunities to achieve grade-level proficiency beyond a given school year.
				The alternate and modified academic standards shall reflect ambitious annual
				goals for attainment by the students with
				disabilities.
					.
		
